United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1274
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Eric Clark Webster,                     *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: November 13, 2007
                                Filed: May 8, 2008
                                 ___________

Before RILEY, BOWMAN, and SMITH, Circuit Judges.
                           ___________

BOWMAN, Circuit Judge.

       Eric Clark Webster was convicted of being a felon in possession of a firearm
in violation of 18 U.S.C. § 922(g)(1). At resentencing,1 the District Court determined
that Webster was subject to an enhanced penalty under the Armed Career Criminal
Act of 1984 (ACCA), 18 U.S.C. § 924(e), because he had four prior convictions for

      1
       This case is before us a second time. In United States v. Webster, 442 F.3d
1065, 1069 (8th Cir.), cert. denied, 127 S. Ct. 200 (2006), we affirmed Webster's
conviction but vacated his sentence, remanding the case for resentencing in light of
United States v. McCall, 439 F.3d 967, 972 (8th Cir. 2006) (en banc) (holding that
driving while intoxicated is a violent felony under the Armed Career Criminal Act of
1984).
violent felonies or serious drug offenses. See 18 U.S.C. § 924(e)(1) (imposing a
fifteen-year mandatory minimum sentence when a defendant has three previous
convictions for "a violent felony or a serious drug offense, or both"). In applying the
ACCA, the District Court considered two Iowa convictions for operating a motor
vehicle while intoxicated (OWI). This application was consistent with United States
v. McCall, 439 F.3d 967, 972 (8th Cir. 2006) (en banc), in which we held that driving
while intoxicated was a violent felony under the ACCA. Because Webster was
deemed an armed career criminal, his base offense level under the sentencing
guidelines increased from 28 to 34, see U.S.S.G. § 4B1.4, and the District Court
resentenced him to 229 months' imprisonment. After the District Court resentenced
Webster, however, the Supreme Court decided Begay v. United States, 128 S. Ct.
1581 (2008). In Begay, the Court held that the crime of driving under the influence
of alcohol is not a violent felony under the ACCA. Id. at 1583. In light of Begay,
McCall is no longer good law on this point, and Webster's two prior felony
convictions for OWI must not be considered in applying the ACCA. We therefore
reverse the sentencing judgment of the District Court and remand the case for
resentencing a second time.
                        ______________________________




                                         -2-